Filed 1/23/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                               2020 ND 4

Sharon Behm,                                          Plaintiff and Appellee
     v.
Dennis Behm,                                       Defendant and Appellant



                               No. 20190207

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Scott R. Sandness, Jamestown, N.D., for plaintiff and appellee; submitted on
brief.

Dennis Behm, self-represented, Medina, N.D., defendant and appellant;
submitted on brief.
                              Behm v. Behm
                               No. 20190207

Per Curiam.

[¶1] Dennis Behm appeals from a divorce judgment granting Sharon Behm a
divorce from him and distributing their marital property. He argues the
property distribution is clearly erroneous. We conclude the evidence supports
the district court’s findings, the disparity in the property division was
adequately explained, and the court’s decision is not clearly erroneous. We
summarily affirm under N.D.R.App.P. 35.1(a)(2). See Innis-Smith v. Smith,
2018 ND 34, ¶ 7, 905 N.W.2d 914 (stating this Court does not reweigh evidence,
reassess credibility, or substitute our judgment for the district court’s
decision).

[¶2] Jon J. Jensen
     Jerod E. Tufte
     Gerald W. VandeWalle, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers




                                      1